UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7159



CHRISTOPHER DOZIER, a/k/a Ashann Ra,

                                             Plaintiff - Appellant,

          versus


CORPORAL ADLDOOST; CORPORAL BALDWIN, Correc-
tional Officer; G. CORPORAL BURGIN; CORPORAL
J. SCOTT; R. TENETTE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-564-AM)


Submitted:   December 23, 1997            Decided:   January 9, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Dozier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1997). We have reviewed the record

and the district court's opinion and find that this appeal is

frivolous. Accordingly, we dismiss the appeal on the reasoning of
the district court. Dozier v. Adldoost, No. CA-97-564-AM (E.D. Va.
July 24, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2